Title: From John Adams to John Quincy Adams, 24 March 1816
From: Adams, John
To: Adams, John Quincy



Dr Sir
Quincy March 24. 16

I continue to live over again. De Grimm. Tome 3d Derncire Parte, page 304, has entertained me with the following Anecdote, “Mr Beaumarchais, has obtained finally, a reparation for his little retreat to Saint Lazere. In the first place, more than a Million has been paid to him, on his Accounts with the Government. In the Second he has received from Monsieur De Callone a Letter, infinitely honourable, in which that Minister writes him, that the Services he has rendered to the State in the last War, having been laid before the King, His Majesty had commaned him, to testify to him his Satisfaction, and to assure him, that he would Seize with pleasure opportunities to give him proofs of his Benevolence. In transmitting this Letter, it is said, The Minister added, verbally, the he had himself read to The King, his last Justificative Memorial; and that his Majesty had been well pleased (fort contente) with the Justice and Moderation with which this Memorial was written, and was obliged to him for it.” He was offered moreover, if his best Friends may be believed, a Pension, upon the Privy Purse of 100 Pistoles or 12,00 Livres; but the Modesty or the Pride, the Disinterestness or the rigourous Justice of Mr de Beaumarchais, thought it his duty to reduce it to one hundred Livres. The Representations of the Marrige of Figaro have reassumed their Course and the Seventy Second, did not attract less Comany than the first. It was remarked that almost all the Ministers attended, it. The Publick made the most flattering application of Several Strokes, to the Author. Above all, the Public applauded, with the most marked Affectation, that Phase of the famous Monologue: “Not being able to discredit the Witt, they revenge themselves by abusing it.” A few days after this glorious Revival, The Barber of Seville, was represented upon the little Theatre at Trianon, in the intimate Society of The Queen; and they condescended to grant to the Author
